Citation Nr: 0612480	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-43 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The initial manifestation of bilateral, sensorineural 
hearing loss many years following the veteran's separation 
from service is not shown to be related to that service.

2.  The initial manifestation of bilateral tinnitus many 
years following the veteran's separation from service is not 
shown to be related to that service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may bilateral, 
sensorineural hearing loss be presumed to have been incurred 
or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may bilateral tinnitus be presumed to 
have been incurred or aggravated during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in September 2003, December 2004, and January 2006.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  The 
September 2003 letter was issued prior to the February 2004 
initial rating action.  Although the December 2004 and 
January 2006 VCAA letters were issued after the initial VA 
adjudication, there is no prejudice to the veteran due to the 
timing defect under Pelegrini.  The claims were readjudicated 
by VA thereafter.  There is no indication that the veteran 
has not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board notes that the questions of increased compensation 
and earlier effective dates were not addressed in the VCAA 
letters sent to the veteran.  However, inasmuch as no 
compensation is awarded herein, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and the report of a VA 
examination specifically undertaken to address questions 
pertinent to this claim.  In addition, private medical 
records have been associated with the claims file.  The 
veteran afforded himself the opportunity to present testimony 
at the RO, but declined a similar opportunity to do so before 
a member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained; 
indeed, he has indicated that he has no further evidence to 
submit.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for certain enumerated 
disorders, to include sensorineural hearing loss, when that 
disorder is manifested to a compensable degree within a 
specified period (usually one year) after service.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The Court, referring to its holding in Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that "...the regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.

The report of the VA audiological examination conducted in 
September 2003 shows that the veteran's level of bilateral 
hearing impairment was of such severity as to constitute a 
disability for VA purposes under 38 C.F.R. § 3.385.  Hickson 
element (1), a current disability, is accordingly met.  
Likewise, it notes complaints of tinnitus, thereby also 
satisfying Hickson element (1) with regard to the veteran's 
claim for service connection for that disability.

The veteran's service medical records, however, do not 
indicate that any hearing impairment or tinnitus was 
identified during the veteran's period of active service.  
The reports of his service entrance and separation medical 
examinations each show that hearing was 15/15, bilaterally, 
with the separation examination indicating that the veteran's 
hearing was 15/15, bilaterally, for both written voice and 
spoken voice.  Neither of these reports, nor any other 
service medical record, shows that either hearing loss or 
tinnitus was diagnosed or noted.  

Under Hensley, however, the fact that hearing loss or 
tinnitus is not shown in service does not in and of itself 
preclude a subsequent finding that hearing loss or tinnitus 
first shown subsequent to service is due to that service; see 
also 38 C.F.R. § 3.303(d).  In this case, however, the 
medical evidence is devoid of findings whereby the veteran's 
current bilateral hearing loss disability or tinnitus has 
been attributed to any inservice disease or injury, to 
include inservice exposure to acoustic trauma, as the veteran 
has contended.  The only medical record where that matter is 
addressed, which is the report of the September 2003 VA 
audiological examination shows that the question of a nexus 
between current bilateral hearing loss and tinnitus, and the 
veteran's service, was specifically considered and rejected; 
the examiner took note of the veteran's inservice and post-
service occupational histories and concluded that the degree 
of hearing loss exhibited by the veteran would not be 
considered abnormal, when adjusting for presbycusis and when 
considering the noise to which he had been exposed in the 
nearly 60 years since his discharge from the military.  The 
examiner concluded that it was less than likely that the 
veteran's hearing loss and tinnitus were related to military 
noise exposure.  There is no medical nexus associating the 
veteran's bilateral hearing loss or bilateral tinnitus to his 
period of service, and Hickson element (3) is not satisfied 
with regard to either of the veteran's claims.

In fact, the only evidence whereby a nexus between the 
veteran's current bilateral hearing loss disability and 
bilateral tinnitus, on the one hand, and his period of active 
service, on the other hand, is proffered is the veteran's own 
contentions.  However, he has not demonstrated that he has 
the requisite medical expertise to render medical opinions 
and, as such, his statements relating to causation must be 
viewed in that context.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (lay persons cannot offer opinions 
requiring medical knowledge).  

Finally, the Board notes that the medical record first 
indicates the presence of bilateral, sensorineural hearing 
loss and tinnitus in September 2003, approximately 58 years 
after the veteran's separation from active service.  The 
medical evidence does not demonstrate that sensorineural 
hearing loss or tinnitus had been manifested to a compensable 
degree within one year after the veteran's separation from 
service (that is, by November 1946), and the statutory and 
regulatory presumptions whereby service connection can be 
granted in such circumstances are not for application in this 
instance.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In brief, the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss disability and bilateral tinnitus.  Those claims, 
accordingly, fail.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


